Appeal Dismissed and Memorandum Opinion filed May 2, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00198-CV


                        LAUREN ERICKSON, Appellant

                                         V.

      KENNETH A. LEPOW, D.D.S., INC. D/B/A LEPOW DENTAL
   ASSOCIATES; LEPOW FAMILY DENTAL, PLLC; WEST ROAD
DENTAL, PLLC; GREATER HOUSTON DENTAL SOCIETY; KENNETH
  A. LEPOW, D.D.S.; CALVIN JUNG, D.D.S.; AND EVAN MELAMED,
                        D.D.S., Appellees

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-07441


                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed February 22, 2019. The
notice of appeal was filed March 8, 2019. To date, our records show that appellant
has not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless party is excused by statute or by appellate rules from
paying costs). Tex. Gov’t Code Ann. § 51.207.

      On April 9, 2019, this court ordered appellant to pay the appellate filing fee
on or before April 24, 2019, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                  PER CURIAM


Panel Consists of Justices Wise, Zimmerer, and Spain.




                                         2